Exhibit 10.2

CONTINGENT VALUE RIGHTS AGREEMENT

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.

This CONTINGENT VALUE RIGHTS AGREEMENT (this “Agreement”), dated as of
September 15, 2020 (the “Effective Date”), is entered into by and between
(i) resTORbio, Inc., a Delaware corporation (“Parent”), and (ii) Computershare
Inc., a Delaware corporation and its wholly owned subsidiary, Computershare
Trust Company, N.A., a national banking association, jointly as Rights Agent (as
defined below). Parent and Rights Agent agree, for the equal and proportionate
benefit of all Holders (as hereinafter defined), as follows:

1.    DEFINITIONS.

Capitalized terms used but not otherwise defined herein will have the meanings
ascribed to them in the Merger Agreement (as defined below). As used in this
Agreement, the following terms will have the following meanings:

1.1    “Acting Holders” means, at the time of determination, Holders of at least
20% of the outstanding CVRs.

1.2    “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term “control”
(including the terms “controlled by” and “under common control with”) of any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting shares of the
Person or actual control over the business and affairs of such Person.

1.3    “Budget” shall mean the budget attached hereto as Exhibit A.

1.4    “Calendar Quarter” means the successive periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 or December 31, for so
long as this Agreement is in effect; provided, however that (a) the first
Calendar Quarter shall commence on the Effective Date and shall end on the first
September 30 thereafter, and (b) the last Calendar Quarter shall commence on the
first day after the full Calendar Quarter immediately preceding the effective
date of the termination or expiration of this Agreement and shall end on the
effective date of the termination or expiration of this Agreement.

1.5    “Clinical Trial” means a clinical study conducted on certain numbers of
human subjects (depending on the phase of the trial) that is designed to
(a) establish that a pharmaceutical product is reasonably safe and tolerable for
continued testing, (b) investigate the safety and efficacy of the pharmaceutical
product for its intended use, and to define warnings, precautions and adverse
reactions that may be associated with the pharmaceutical product in the dosage
range to be prescribed, or (c) support Marketing Approval of such pharmaceutical
product or label expansion of such pharmaceutical product.

1.6    “Clinical Trial Cap” means US [***] less any fully burdened costs accrued
or incurred by Parent or its Affiliates in connection with the CVR Clinical
Trial(s), in accordance with the Budget, between the date of the Merger
Agreement Date and the Effective Date.



--------------------------------------------------------------------------------

1.7    “Commercialize” means to market, promote, distribute, import, export,
offer to sell and/or sell the CVR Product, and “Commercialization” means
commercialization activities related to the CVR Product, including activities
relating to marketing, promoting, distributing, importing, exporting, offering
for sale and/or selling the CVR Product.

1.8    “Commercially Reasonable Efforts” means the level of efforts consistent
with the efforts that a Third Party of similar size and with similar resources
as Parent, in the biopharmaceutical industry, typically devotes to a similar
product of similar market potential, at a similar stage in its development or
product life, taking into account development, commercial, legal and regulatory
factors, such as efficacy, safety, patent and regulatory exclusivity, product
profile, cost and availability of supply, the time and cost required to complete
development, the competitiveness of the marketplace (including the proprietary
position and anticipated market share of the product), the patent position with
respect to such product (including the ability to obtain or enforce, or have
obtained or enforced, such patent rights), the third-party patent landscape
relevant to the product, the regulatory structure involved, the likelihood of
obtaining Marketing Approval, the anticipated or actual profitability of the
applicable product (but without taking into account the amount of any potential
CVR Payments), anticipated or approved labeling, present and future market
potential, competitive products and market conditions, pricing and reimbursement
considerations, costs for development and costs for obtaining, prosecuting,
maintaining and licensing relevant intellectual property rights, and other
technical, commercial, legal, scientific, regulatory, and medical
considerations, all based on conditions then prevailing. Notwithstanding
anything to the contrary in this Agreement, (a) a Party makes no guarantee, and
Commercially Reasonable Efforts does not mean, that such Party will actually
accomplish the applicable task or objective or complete any particular phases of
development or commercialization within any particular time horizons, (b) the
use of Commercially Reasonable Efforts may, under certain circumstances, be
consistent with the termination of the development, manufacture and/or
Commercialization of the CVR Product, and (c) in no event shall the use of
Commercially Reasonable Efforts require Parent to take or omit to take any
action (including, without limitation, entering into any CVR Commercial
Agreement) the approval of which would violate any fiduciary duties of Parent’s
board of directors, as determined by Parent’s board of directors, acting
reasonably and in good faith.

1.9    “CVR(s)” means the rights of Holders to receive contingent cash payments
pursuant to the Merger Agreement and this Agreement.

1.10    “CVR Clinical Trial(s)” means the Planned Clinical Trial and the
Proposed Clinical Trial.

1.11    “CVR Commercial Agreement” means a transaction or series of transactions
between Parent or its Affiliates and any Partner that meets all of the following
requirements:

(a)    is memorialized in one or more binding, valid, and enforceable written
agreements, the final form(s) of which (i) meets the requirements set forth in
this Section 1.11 and are otherwise reasonably acceptable to Parent, and
(ii) has been expressly approved by Parent’s board of directors, in its
reasonable discretion;

(b)    is entered into on or before September 30, 2021;

 

- 2 -



--------------------------------------------------------------------------------

(c)    in which Parent or its Affiliate agrees to grant, sell, license or
otherwise convey to Partner and/or its Affiliates the exclusive or co-exclusive
rights to Commercialize the CVR Product in one or more fields of use in one or
more countries or regions in the world;

(d)    in which no proprietary technology, products or intangible tangible
assets of Parent or its Affiliates (other than such proprietary technology,
products or intangible tangible assets of Parent or its Affiliates regarding the
CVR Product existing as of the Merger Agreement Date or generated pursuant to
the Planned Protocol or the Proposed Protocol), including any rights associated
therewith, are granted, sold, or otherwise conveyed by Parent or its Affiliates
to Partner pursuant to the transaction;

(e)    in which Partner or its Affiliate, collectively, is expressly obligated
to reimburse Parent’s out-of-pocket and accrued costs and expenses incurred
prior to the date of such transaction in connection with filing, prosecuting,
and maintaining any patent rights relating to the CVR Product in the Partner
Territory and in the Partner Field, to the extent such costs and expenses are
not subject to reimbursement by any other Third Party;

(f)    in which, from and after the date of such transaction, Partner or its
Affiliate, collectively, shall be responsible for (i) preparing, filing, and
prosecuting applications to obtain Marketing Approval for the CVR Product in the
Partner Territory and directly paying all future costs and expenses incurred in
connection therewith together with all accrued expenses of Parent and its
Affiliates to facilitate the foregoing, and (ii) prosecuting and maintaining any
patent rights relating to the CVR Product, in the Partner Territory and in the
Partner Field (other than such patent rights as Partner or Parent may elect to
abandon), on its own account or for the benefit of Parent or its Affiliate, and
directly paying all future costs and expenses incurred in connection therewith
together with all accrued expenses of Parent and its Affiliates to facilitate
the foregoing;

(g)    in which the payments received prior to the due date of the applicable
Third-Party Payments by Parent from Partner or its Affiliate, collectively, for
each CVR Payment Period shall not be less than the aggregate amounts of all
Third-Party Payments owing for the same period;

(h)    in which, from and after the effective date of such transaction, Partner
or its Affiliate, collectively, shall be responsible for the development,
manufacture, Marketing Approval, and Commercialization of the CVR Product in the
relevant Partner Territory and directly paying all costs and expenses incurred
in connection therewith; and

(i)    in which the terms (i) provide that Parent and its Affiliates shall have
no liability whatsoever regarding or in connection with the CVR Product or its
the manufacture or use, (ii) make no representation and warranties on behalf of
Parent and its Affiliates regarding or in connection with the CVR Product or its
the manufacture or use, (iii) release Parent and its Affiliates from for all
losses, liabilities, expenses, and damages incurred in connection with the CVR
Product or its the manufacture or use, and (iv) require Partner to indemnify,
defend, and hold harmless Parent and its Affiliates from any Third Party claims
regarding or in connection with any of the foregoing.

1.12    “CVR Payment” means any payment under Section 2.4(a).

 

- 3 -



--------------------------------------------------------------------------------

1.13    “CVR Payment Period” means a period equal to a Calendar Quarter, prior
to the expiration of the CVR Term, ending at any time after the effective date
of the CVR Commercial Agreement.

1.14    “CVR Payment Statement” means, for a given CVR Payment Period during the
CVR Term, a written statement of Parent, signed on behalf of Parent setting
forth in reasonable detail the calculation of the applicable CVR Payment for
such CVR Payment Period.

1.15    “CVR Product” means solely [***].

1.16    “CVR Register” has the meaning set forth in Section 2.3(b).

1.17    “CVR Term” means the period beginning on the Effective Date and ending
upon (i) if a CVR Commercial Agreement is entered into prior to any expiration
or termination of this Agreement, the latest date upon which Parent or any of
its Affiliates is eligible to receive Gross Consideration under such CVR
Commercial Agreement, or (ii) if a CVR Commercial Agreement is not entered into
prior to any termination of this Agreement, the effective date of termination
and/or expiration of this Agreement.

1.18    “DTC” means The Depository Trust Company or any successor thereto.

1.19    “Finder” means JMP Securities LLC or another Person that is a nationally
recognized investment banking firm identified by the Company.

1.20    “Finder Agreement” means the Engagement Letter, dated as of
September 10, 2020, between Parent and JMP Securities LLC, in the form agreed to
with Company and Parent prior to the Effective Date.

1.21     “FTE” means the equivalent of one full-time employee or consultant of
Parent or its Affiliate conducting the efforts described in Section 4.3(a) on
behalf of Parent under this Agreement. In no event shall any one individual be
counted as more than one (1) FTE.

1.22    “Gross Consideration” means the sum of all cash consideration actually
received by Parent or its Affiliates during the CVR Term in consideration for
the grant of rights to Commercialize the CVR Product under the CVR Commercial
Agreement or any sublicense granted under such rights.

1.23    “Holder” means a Person in whose name a CVR is registered in the CVR
Register at the applicable time.

1.24    “IND” means an investigational new drug application filed with the FDA
for approval to commence Clinical Trials in the United States.

 

- 4 -



--------------------------------------------------------------------------------

1.25    “Marketing Approval” means, with respect to a pharmaceutical product,
the registrations, authorizations and approvals of the applicable Regulatory
Authority or other Governmental Authority in a particular country or region in
the world that are necessary to market and sell or otherwise Commercialize such
pharmaceutical product in such country or region.

1.26    “Merger Agreement” means that certain Agreement and Plan of Merger,
dated as of April 28, 2020 (the “Merger Agreement Date”), as amended or restated
from time to time, by and among Parent, Project Oasis Merger Sub, Inc., and
Adicet Bio, Inc. (the “Company”).

1.27    “Net Proceeds” means, for any CVR Payment Period, Gross Consideration
minus Permitted Deductions, all as calculated in accordance with Parent’s
accounting practices and annual audited financial statements. For clarity, to
the extent Permitted Deductions exceed Gross Consideration for any CVR Payment
Period, any excess Permitted Deductions shall be applied against Gross
Consideration in subsequent CVR Payment Periods.

1.28     “Partner” means any Third Party that enters into a transaction with
Parent or its Affiliates for the Commercialization of the CVR Product as
described in Section 4.3(a).

1.29    “Partner Field” means the field(s) of use in which a Partner is
authorized to Commercialize the CVR Product pursuant to a CVR Commercial
Agreement.

1.30    “Partner Territory” means the country(ies) and/or region(s) of the world
in which a Partner is authorized to Commercialize the CVR Product pursuant to a
CVR Commercial Agreement.

1.31    “Party” means Parent or the Rights Agent.

1.32    “Payment Amount” means, with respect to each CVR Payment and each
Holder, an amount equal to such CVR Payment divided by the total number of CVRs
and then multiplied by the total number of CVRs held by such Holder as reflected
on the CVR Register (rounded downwards to the nearest whole cent).

1.33    “Permitted Deductions” means the sum of:

(a)    applicable excise taxes, use taxes, tariffs, sales taxes and customs
duties, and/or other government charges imposed on the Gross Consideration owed
for the applicable CVR Payment Period;

(b)    any offsets, credits, deductions, refunds, and chargebacks actually
granted, allowed or incurred in connection with the CVR Product during the
applicable CVR Payment Period;

(c)    any applicable Third-Party Payments;

(d)    any reasonable and documented out of pocket costs and expenses incurred
for any ongoing efforts described in Section 4.3(a);

 

- 5 -



--------------------------------------------------------------------------------

(e)    any reasonable and documented out-of-pocket costs incurred or accrued by
Parent and its Affiliates in connection with the negotiation, entry into and
closing of such CVR Commercial Agreement, including any accountant or attorney’s
fees;

(f)    any aggregate losses, liabilities, damages, and expenses owing by Parent
or its Affiliates arising out of any Third Party claims, demands, actions, or
other proceedings relating to or in connection with the CVR Clinical Trial(s)
and/or the CVR Product;

(g)    any amounts paid or reimbursed by Parent pursuant to Section 3.2(g) or
3.2(i) or otherwise by Parent to the Rights Agent pursuant to or in connection
with this Agreement, or incurred pursuant to Section 2.4(c); and

(h)    an administration fee of 7.5% of all Gross Consideration received by
Parent or its Affiliate for the applicable CVR Payment Period.

1.34    “Permitted Transfer” means a transfer of CVRs (a) upon death of a Holder
by will or intestacy; (b) pursuant to a court order; (c) by operation of law
(including by consolidation or merger) or without consideration in connection
with the dissolution, liquidation or termination of any corporation, limited
liability company, partnership or other entity; or (d) in the case of CVRs held
in book-entry or other similar nominee form, from a nominee to a beneficial
owner and, if applicable, through an intermediary, to the extent allowable by
DTC.

1.35    “Person” shall mean any individual, partnership, joint venture, limited
liability company, firm, corporation, unincorporated association or
organization, trust or other entity, and shall include any successor (by merger
or otherwise) of any of the foregoing.

1.36    “Planned Clinical Trial” means [***].

1.37    “Planned Protocol” means the protocol entitled [***].

1.38    “Proposed Clinical Trial” means [***].

 

- 6 -



--------------------------------------------------------------------------------

1.39    “Proposed Protocol” means [***].

1.40    “Regulatory Authority” means any national, regional, state or local
regulatory authority, department, bureau, commission, council or other
Governmental Authority within any country or region in the world (including the
FDA) that is responsible for overseeing the development, use, manufacture,
transport, storage or commercialization of the CVR Product in such country or
region.

1.41    “Rights Agent” means the Rights Agent named in the first paragraph of
this Agreement or any direct or indirect successor Rights Agent designated in
accordance with the applicable provisions of this Agreement.

1.42    “Third Party” means any Person other than Parent, Rights Agent or their
respective Affiliates.

1.43    “Third-Party Payment(s)” means all amounts owing by Parent or its
Affiliates, including any applicable fees, success-based payments, milestone
payments and/or royalties related thereto, to a Third Party that are related to
the development, Marketing Approval, manufacture, or commercialization of the
CVR Product, including, without limitation, all amounts owing by Parent under
the Finder Agreement.

 

2.

CONTINGENT VALUE RIGHTS.

2.1    CVRs. The CVRs represent the rights of Holders to receive contingent cash
payments pursuant to this Agreement. The initial Holders will be the holders of
Oasis Common Stock as of immediately prior to the Effective Time. One CVR will
be issued with respect to each share of Oasis Common Stock that is outstanding
as of immediately prior to the Effective Time (including, for the avoidance of
doubt, those shares of Oasis Common Stock issued upon settlement of Oasis
Restricted Stock Units pursuant to Section 6.8 of the Merger Agreement).

2.2    Nontransferable. The CVRs may not be sold, assigned, transferred,
pledged, encumbered or in any other manner transferred or disposed of, in whole
or in part, other than through a Permitted Transfer. The CVRs will not be listed
on any quotation system or traded on any securities exchange.

 

- 7 -



--------------------------------------------------------------------------------

2.3    No Certificate; Registration; Registration of Transfer; Change of
Address; CVR Distribution.

(a)    The CVRs will be issued in book-entry form only and will not be evidenced
by a certificate or other instrument.

(b)    The Rights Agent shall create and maintain a register (the “CVR
Register”) for the purpose of registering CVRs and Permitted Transfers. The CVR
Register will be created, and CVRs will be distributed, pursuant to written
instructions to the Rights Agent from Parent pursuant to Section 2.3(e). The CVR
Register will initially show one position for Cede & Co. representing shares of
Oasis Common Stock held by DTC on behalf of the street holders of the shares of
Oasis Common Stock held by such holders as of immediately prior to the Effective
Time. The Rights Agent will have no responsibility whatsoever directly to the
street name holders with respect to transfers of CVRs. With respect to any
payments to be made under Section 2.4 below, the Rights Agent will accomplish
the payment to any former street name holders of shares Oasis Common Stock by
sending one lump-sum payment to DTC. The Rights Agent will have no
responsibilities whatsoever with regard to the distribution of payments by DTC
to such street name holders.

(c)    Subject to the restrictions on transferability set forth in Section 2.2,
every request made to transfer a CVR must be in writing and accompanied by a
written instrument of transfer in form reasonably satisfactory to the Rights
Agent pursuant to its guidelines, including a guaranty of signature by an
“eligible guarantor institution” that is a member or participant in the
Securities Transfer Agents Medallion Program, duly executed by the Holder
thereof, the Holder’s attorney duly authorized in writing, the Holder’s personal
representative or the Holder’s survivor, and setting forth in reasonable detail
the circumstances relating to the transfer. Upon receipt of such written notice,
the Rights Agent shall, subject to its reasonable determination that the
transfer instrument is in proper form and the transfer otherwise complies with
the other terms and conditions of this Agreement (including the provisions of
Section 2.2), register the transfer of the CVRs in the CVR Register. Parent and
Rights Agent may require payment of a sum sufficient to cover any stamp or other
tax or charge that is imposed in connection with any such registration of
transfer. The Rights Agent shall have no duty or obligation to take any action
under any section of this Agreement that requires the payment by a Holder of a
CVR of applicable taxes or charges unless and until the Rights Agent is
satisfied that all such taxes or charges have been paid. All duly transferred
CVRs registered in the CVR Register will be the valid obligations of Parent and
will entitle the transferee to the same benefits and rights under this Agreement
as those held immediately prior to the transfer by the transferor. No transfer
of a CVR will be valid until registered in the CVR Register.

(d)    A Holder may make a written request to the Rights Agent to change such
Holder’s address of record in the CVR Register. The written request must be duly
executed by the Holder. Upon receipt of such written notice, the Rights Agent
shall, subject to its reasonable determination that the written request is in
proper form, promptly record the change of address in the CVR Register. The
Acting Holders may, without duplication, make a written request to the Rights
Agent for a list containing the names, addresses and number of CVRs of the
Holders that are registered in the CVR Register. Upon receipt of such written
request from the Acting Holders, the Rights Agent shall promptly deliver a copy
of such list to the Acting Holders.

 

- 8 -



--------------------------------------------------------------------------------

(e)    Parent will provide written instructions to the Rights Agent for the
distribution of CVRs to holders of Oasis Common Stock as of immediately prior to
the Effective Time (the “Record Time”). Subject to the terms and conditions of
this Agreement and upon receipt of such instructions, which shall include a
statement that the Effective Time has occurred, the Rights Agent shall effect
the distribution of the CVRs, less any applicable tax withholding, to each
holder of Oasis Common Stock as of the Record Time by the mailing of a statement
of holding reflecting such CVRs.

2.4     Payment Procedures.

(a)    Within sixty (60) days after the end of each CVR Payment Period during
the CVR Term, commencing with the first CVR Payment Period in which Parent or
its Affiliate receives Gross Consideration, Parent shall deliver to the Rights
Agent a CVR Payment Statement for such CVR Payment Period. Concurrent with the
delivery of each CVR Payment Statement, on the terms and conditions of this
Agreement, Parent shall pay the Rights Agent in U.S. dollars an amount equal to
one-hundred percent (100%) of the Net Proceeds (if any) for the applicable CVR
Payment Period. For further clarity, any sale of CVR Products by Partner will
not be included in Gross Consideration or Net Proceeds, and Parent shall not be
obligated to make any payments to the Rights Agent regarding any proceeds based
on such sales (it being understood that payments made by Partner to Parent or
its Affiliates based on such sales will be included in Gross Consideration).
Such amount of Net Proceeds will be transferred by wire transfer of immediately
available funds to an account designated in writing by the Rights Agent not less
than ten (10) Business Days prior to the date of the applicable payment. In the
event that any Party determines that the calculation of Net Proceeds for a CVR
Payment Period deviates from the amounts previously reported to the Rights Agent
for any reason (such as, on account of additional amounts collected or product
returns), Parent and the Rights Agent shall reasonably cooperate to reconcile
any such deviations to the extent necessary under applicable legal or financial
reporting requirements. Notwithstanding the foregoing and for the avoidance of
doubt, the Rights Agent shall have no duty to verify the accuracy of any
calculation by Parent of Net Proceeds for a CVR Payment Period, and the Rights
Agent shall incur no liability for or in respect of any action taken, suffered
or omitted to be taken by it under the provisions of this Agreement in reliance
upon such calculation.

(b)    The Rights Agent shall be solely responsible for the delivery of CVR
Payment Statements and CVR Payments to each Holder and Parent shall have no
responsibility or liability therefor, provided that the Rights Agent receives
such Payment Statements and CVR Payments from Parent as contemplated herein. The
Rights Agent shall promptly, and in any event within ten (10) Business Days
after receipt of a CVR Payment Statement under Section 2.4(a), send each Holder
at its address set forth in the CVR Register a copy of such statement. If the
Rights Agent also receives any CVR Payment, then within ten (10) Business Days
after the receipt of each CVR Payment, the Rights Agent shall also pay to each
Holder, by check mailed to the address of each Holder as reflected in the CVR
Register as of the close of business on the date of the receipt of the CVR
Payment Statement, such Holder’s Payment Amount.

(c)    All payments under this Agreement shall be made without any deduction or
withholding for or on account of any tax or similar charge or levy, except as
required by applicable law and as set forth in this Section 2.4(c). The Parties
shall cooperate with one another and use

 

- 9 -



--------------------------------------------------------------------------------

reasonable efforts to minimize under applicable law obligations for any and all
income or other taxes required by applicable law to be withheld or deducted from
any payments made under this Agreement (“Withholding Taxes”), provided that
notwithstanding anything to the contrary herein (i) the Rights Agent shall have
no responsibilities with respect to tax withholding, reporting or payment except
as required under applicable law or specifically instructed by Parent, and
(ii) the Rights Agent shall be fully protected and incur no liability in relying
on any instructions from Parent with respect to tax withholding, reporting or
payment, or complying with its obligations under this Section 2.4(c). Parent
shall, if required by applicable law, deduct or cause to be deducted from any
amounts required to be paid under this Agreement an amount equal to such
Withholding Taxes; provided that (i) Parent shall instruct the Rights Agent to
solicit from each Holder an IRS Form W-9 or applicable IRS Form W-8 at such time
or times as is necessary to permit any payment under this Agreement to be made
without U.S. federal backup withholding, and (ii) in the event Parent becomes
aware that a payment under this Agreement is subject to Withholding Taxes (other
than U.S. federal backup withholding), Parent shall instruct the Rights Agent to
use commercially reasonable efforts to provide written notice of such
Withholding Taxes to the applicable Holders prior to paying such Withholding
Taxes. For the avoidance of doubt, in the event that notice has been provided to
an applicable Holder pursuant to clause (ii) of the immediately preceding
sentence, no further notice shall be required to be given for any future
payments of such Withholding Tax. Such Withholding Taxes shall be paid to the
proper taxing authority by Parent for the applicable Holders’ account and, if
available, evidence of such payment shall be secured and sent to the Rights
Agent within thirty (30) days of such payment. Parent shall, at its sole cost
and expense, as mutually agreed to with the other Parties, do all such lawful
acts and things and sign all such lawful deeds and documents that Parent
determines are reasonably necessary to enable Parent to avail itself of any
applicable legal provision or any double taxation treaties with the goal of
paying the sums due to the Holders hereunder without deducting any Withholding
Taxes.

(d)    If any funds delivered to the Rights Agent for payment to Holders as CVR
Payments remain undistributed to the Holders on the date that is six (6) months
after the date of the applicable CVR Payment Statement to which such CVR Payment
relates, the Rights Agent will deliver to Parent or its designee any funds which
had been made available to the Rights Agent in connection with such CVR Payment
and not disbursed to the Holders, and, thereafter, such Holders shall be
entitled to look to Parent (subject to abandoned property, escheat and other
similar Laws) only as general creditors thereof with respect to such CVR
Payments that may be payable (without interest).

(e)    Neither Parent, the Rights Agent nor any of their affiliates shall be
liable to any Holder for any CVR Payment delivered to a public official pursuant
to any abandoned property, escheat or other similar laws. Any amounts remaining
unclaimed by such Holders at such time at which such amounts would otherwise
escheat to or become property of any governmental body shall become, to the
extent permitted by applicable laws, the property of Parent or its designee,
free and clear of all claims or interest of any Person previously entitled
thereto. In addition to and not in limitation of any other indemnity obligation
herein, Parent agrees to indemnify and hold harmless the Rights Agent with
respect to any liability, penalty, cost or expense the Rights Agent may incur or
be subject to in connection with transferring such property to Parent in
accordance with the foregoing and applicable laws and regulations, except to the
extent the foregoing has been determined by a final, non-appealable judgment of
a court of competent jurisdiction to be a result of the Rights Agent’s gross
negligence, bad faith or willful or intentional misconduct. The indemnification
provided by this Section 2.4(e) shall survive the resignation, replacement or
removal of the Rights Agent and the termination of this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

2.5    No Voting, Dividends or Interest; No Equity or Ownership Interest in
Parent.

(a)    The CVRs will not have any voting or dividend rights, and interest will
not accrue on any amounts payable on the CVRs to any Holder.

(b)    The CVRs will not represent any equity or ownership interest in Parent or
in any constituent company to the Merger. It is hereby acknowledged and agreed
that a CVR shall not constitute a security of Parent.

(c)    Nothing contained in this Agreement shall be construed as conferring upon
any Holder, by virtue of the CVRs, any rights or obligations of any kind or
nature whatsoever as a stockholder or member of Parent, the Company or any of
their respective subsidiaries, as applicable, either at law or in equity. The
rights of any Holder and the obligations of Parent and its Affiliates and their
respective officers, directors and controlling Persons are contract rights
limited to those expressly set forth in this Agreement.

 

3.

THE RIGHTS AGENT.

3.1    Appointment of Rights Agents; Certain Duties and Responsibilities. Parent
hereby appoints the Rights Agent to act as agent for Parent in accordance with
the express terms and conditions hereof, and the Rights Agent hereby accepts
such appointment. The Rights Agent shall not have any liability for any actions
taken or not taken in connection with this Agreement, except to the extent of
its willful misconduct, bad faith or gross negligence (in each case as
determined by a final, non-appealable judgment of a court of competent
jurisdiction).

3.2    Limitation on Duties and Responsibilities of Rights Agent. The Rights
Agent undertakes to perform such duties and only such duties as are specifically
set forth in this Agreement, and no implied covenants or obligations will be
read into this Agreement against the Rights Agent. In addition:

(a)    the Rights Agent may rely on and will be protected and incur no liability
in acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order or other
paper or document believed by it in the absence of bad faith to be genuine and
to have been signed or presented by the proper party or parties;

(b)    whenever the Rights Agent will deem it desirable that a matter be proved
or established prior to taking, suffering or omitting any action hereunder, the
Rights Agent may rely upon an officer’s certificate, which certificate shall be
full authorization and protection to the Rights Agent, and the Rights Agent
shall incur no liability and, except to the extent of its willful misconduct,
bad faith or gross negligence as determined by a final, non-appealable judgment
of a court of competent jurisdiction, be held harmless by Parent for or in
respect of any action taken, suffered or omitted to be taken by it under the
provisions of this Agreement in reliance upon such certificate;

 

- 11 -



--------------------------------------------------------------------------------

(c)    the Rights Agent may engage and consult with counsel of its selection and
the advice of such counsel or any opinion of counsel will be full and complete
authorization and protection and will incur no liability in respect of any
action taken, suffered or omitted by it hereunder in the absence of bad faith
and in reliance thereon;

(d)    the permissive rights of the Rights Agent to do things enumerated in this
Agreement will not be construed as a duty;

(e)    the Rights Agent will not be required to give any note or surety in
respect of the execution of such powers or otherwise in respect of the premises;

(f)    the Rights Agent will have no liability in respect of the validity of
this Agreement or the execution and delivery hereof (except the due execution
and delivery hereof by the Rights Agent and the enforceability of this Agreement
against the Rights Agent assuming the due execution and delivery hereof by
Parent); nor shall it be responsible for any breach by Parent or any other
Person of any covenant or condition contained in this Agreement;

(g)    Parent agrees to indemnify Rights Agent for, and hold Rights Agent
harmless against, any loss, liability, damage, claim, judgment, fine, penalty,
claim, demands, suits or expense (including the reasonable expenses and counsel
fees and other disbursements) arising out of or in connection with Rights
Agent’s preparation, delivery, negotiation, amendment, administration and
execution of this Agreement and the exercise and performance of its duties
hereunder, including the costs and expenses of defending Rights Agent against
any claims, charges, demands, suits or loss, except to the extent such loss has
been determined by a final, non-appealable judgment of a court of competent
jurisdiction to be a result of Rights Agent’s gross negligence, bad faith or
willful or intentional misconduct. The reasonable out-of-pocket costs and
expenses incurred by the Rights Agent in enforcing this right of indemnification
shall be paid by Parent;

(h)    notwithstanding anything in this Agreement to the contrary, (i) the
Rights Agent shall not be liable for special, punitive, indirect, incidental or
consequential loss or damages of any kind whatsoever (including, without
limitation, lost profits), even if the Rights Agent has been advised of the
likelihood of such loss or damages, and regardless of the form of action, and
(ii) any liability of the Rights Agent under this Agreement will be limited to
the aggregate amount of fees (but not reimbursed expenses) paid or payable by
Parent to the Rights Agent during the twelve (12) months immediately preceding
the event for which recovery from the Rights Agent is being sought;

(i)    Parent agrees to (i) pay the documented out-of-pocket fees and expenses
of the Rights Agent in connection with this Agreement as agreed upon in writing
by the Rights Agent and Parent on or prior to the date hereof, and
(ii) reimburse the Rights Agent for all taxes and charges, reasonable expenses
and other similar charges incurred by the Rights Agent in the execution of this
Agreement (other than taxes imposed on or measured by the Rights Agent’s net
income and franchise or similar taxes imposed on it). The Rights Agent will also
be entitled to reimbursement from Parent for all reasonable and necessary
out-of-pocket expenses paid or incurred by it in connection with the
administration by the Rights Agent of its duties hereunder. No provision of this
Agreement shall require the Rights Agent to expend or risk its own funds or

 

- 12 -



--------------------------------------------------------------------------------

otherwise incur any financial liability in the performance of any of its duties
hereunder or in the exercise of its rights if there shall be reasonable grounds
for believing that repayment of such funds or adequate indemnification against
such risk or liability is not reasonably assured to it;

(j)    the Rights Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorneys or agents, and the Rights Agent shall not be answerable or
accountable for any act, omission, default, neglect or misconduct of any such
attorneys or agents or for any loss to Parent, to the holders of the CVRs or any
other Person resulting from any such act, omission, default, neglect or
misconduct, absent gross negligence or bad faith in the selection and continued
employment thereof (which gross negligence or bad faith must be determined by a
final, non-appealable judgment of a court of competent jurisdiction);

(k)    the Rights Agent and any stockholder, affiliate, member, director,
officer, agent, representative or employee of the Rights Agent may buy, sell or
deal in any of the securities of Parent or become pecuniarily interested in any
transaction in which Parent may be interested, or contract with or lend money to
Parent or otherwise act in accordance with applicable laws and regulations as
fully and freely as though it were not the Rights Agent under this Agreement.
Nothing herein shall preclude the Rights Agent or any such stockholder,
affiliate, director, member, officer, agent, representative or employee from
acting in any other capacity for Parent or for any other Person;

(l)    the Rights Agent shall not be deemed to have knowledge of any event of
which it was supposed to receive notice thereof hereunder, and the Rights Agent
shall incur no liability for failing to take action in connection therewith,
unless and until it has received such notice in writing;

(m)    the Rights Agent shall not be subject to, nor be required to comply with,
or determine whether any Person has complied with, the Merger Agreement or any
other agreement between or among Parent or any Holder, even though reference
thereto may be made in this Agreement, or to comply with any notice,
instruction, direction, request or other communication, paper or document other
than as expressly set forth in this Agreement;

(n)    the Rights Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement or be required to
verify the same, but all such statements and recitals are and shall be deemed to
have been made by Parent only;

(o)    the Rights Agent shall not have any duty or responsibility in the case of
the receipt of any written demand from any Holder with respect to any action or
default by Parent, including, without limiting the generality of the foregoing,
any duty or responsibility to initiate or attempt to initiate any proceedings at
law or otherwise or to make any demand upon Parent; and

(p)    the provisions of this Section 3.2 shall survive the expiration of the
CVRs and the termination of this Agreement and the resignation, replacement or
removal of the Rights Agent.

3.3    Resignation and Removal; Appointment of Successor.

 

- 13 -



--------------------------------------------------------------------------------

(a)    The Rights Agent may resign at any time by giving written notice thereof
to Parent specifying a date when such resignation will take effect, which notice
will be sent at least thirty (30) days prior to the date so specified. Parent
may, in its sole discretion, remove the Rights Agent at any time by notice
specifying a date when such removal will take effect. Such notice of removal
will be given by Parent to the Rights Agent, which notice will be sent at least
thirty (30) days prior to the date so specified.

(b)    If the Rights Agent provides notice of its intent to resign, is removed
or becomes incapable of acting, Parent shall as soon as is reasonably possible
appoint a qualified successor Rights Agent who shall be a stock transfer agent
of national reputation or the corporate trust department of a commercial bank.
The successor Rights Agent so appointed will, forthwith upon its acceptance of
such appointment in accordance with Section 3.4, become the successor Rights
Agent.

(c)    Parent shall use commercially reasonable efforts to give written notice
of each resignation and each removal of a Rights Agent and each appointment of a
successor Rights Agent to the Holders in accordance with Section 5.2. Each
notice will include the name and address of the successor Rights Agent. If
Parent fails to send such notice within ten days after acceptance of appointment
by a successor Rights Agent, the successor Rights Agent will cause the notice to
be mailed.

3.4    Acceptance of Appointment by Successor. Every successor Rights Agent
appointed hereunder will execute, acknowledge and deliver to Parent and to the
retiring Rights Agent an instrument accepting such appointment and a counterpart
of this Agreement, and thereupon such successor Rights Agent, without any
further act, deed or conveyance, will become vested with all the rights, powers,
trusts and duties of the retiring Rights Agent. On request of Parent or the
successor Rights Agent, the retiring Rights Agent will execute and deliver an
instrument transferring to the successor Rights Agent all the rights (except
such rights of predecessor rights agent which survive pursuant to Section 3.2 of
this Agreement), powers and trusts of the retiring Rights Agent.

 

4.

COVENANTS.

4.1    List of Holders. Parent shall furnish or cause to be furnished to the
Rights Agent in such form as Parent receives from Parent’s transfer agent (or
other agent performing similar services for Parent), the names and addresses of
the Holders within thirty (30) Business Days of the Effective Time. Until such
list of Holders is furnished to the Rights Agent, the Rights Agent shall have no
duties, responsibilities or obligations with respect to such Holders.

4.2    CVR Clinical Trial(s).

(a)    From the Effective Date through September 30, 2021, and subject to any
limitations set forth in this Agreement, Parent shall, or shall cause its
Affiliates to, use Commercially Reasonable Efforts to perform the key tasks
necessary to (i) continue the Planned Clinical Trial in strict accordance with
the Planned Protocol, and (ii) conduct the Proposed Clinical Trial in strict
accordance with the Proposed Protocol.

 

- 14 -



--------------------------------------------------------------------------------

(b)    Parent shall have no obligation to pay any fees and expenses for the CVR
Clinical Trial(s) in the aggregate in excess of the Clinical Trial Cap. In the
event that the total fees and expenses incurred by Parent to conduct the CVR
Clinical Trials(s) exceed, in the aggregate, the Clinical Trial Cap, Parent may,
in its sole discretion and upon written notice to the Rights Agent, terminate
this Agreement without liability, whereupon Parent shall use commercially
reasonable efforts to promptly notify the Holders in writing, and Parent shall
be relieved of any and all obligations contained herein (other than obligations
that expressly survive the termination of this Agreement). Without limiting the
foregoing, in the event Parent anticipates that the total fees and expenses
reasonably necessary to conduct the CVR Clinical Trial(s) will exceed, in the
aggregate, the Clinical Trial Cap, Parent shall use commercially reasonable
efforts to promptly notify the Rights Agent and the Holders in writing.

(c)    Parent has no obligation to conduct any tasks relating to the CVR
Clinical Trial(s) after September 30, 2021. In the event (i) the CVR Clinical
Trial(s) are not completed by September 30, 2021, for any reason, or (ii) an
applicable Regulatory Authority requires or requests additional testing or
information beyond that which is in the possession and control of Parent prior
to the Merger Agreement Date or produced (or expected to be produced) after the
Merger Agreement Date pursuant to the Planned Protocol or the Proposed Protocol;
Parent may, in its sole discretion and upon written notice to the Rights Agent,
terminate its obligations under this Agreement with respect to Section 4.2(a)
without liability whereupon Parent shall use commercially reasonable efforts to
promptly notify the Holders in writing, and Parent shall be relieved of any and
all obligations contained in Section 4.2(a).

(d)    Parent has no obligation to make any modifications, improvements,
alterations, or other changes to the CVR Product or the process of manufacture
thereof. In the event the CVR Product or the process of manufacture thereof,
requires any modifications, Parent may, in its sole discretion and upon written
notice to the Rights Agent, terminate this Agreement without liability whereupon
Parent shall use commercially reasonable efforts to promptly notify the Holders
in writing, and Parent shall be relieved of any and all obligations contained
herein (other than obligations that expressly survive the termination of this
Agreement).

(e)    Subject to the terms and conditions of this Agreement Parent shall have
no obligation under this Agreement to develop any additional technology, conduct
any additional Clinical Trials, or be responsible for any filings, approvals,
and requests for information from any Regulatory Authority, for any reason
related to the CVR Product.

(f)    Parent shall have no obligation to take (or refrain from taking) any
action which would trigger any payment owing to [***] or its Affiliates under
that certain [***], between [***] and Parent, as may be amended from time to
time, unless such payment is directly paid by a Partner or its Affiliates prior
to the applicable due date.

4.3    CVR Commercial Agreement.

(a)    Subject to Parent’s termination rights set forth in this Agreement,
Parent shall, or shall cause its Affiliates to, use Commercially Reasonable
Efforts to, through September 30, 2021, reasonably support Finder pursuant to
the Finder Agreement in Finder’s efforts to

 

- 15 -



--------------------------------------------------------------------------------

identify one or more Partners and negotiate and complete a CVR Commercial
Agreement with such Partner for the Commercialization of the CVR Product by
Partner in one or more countries or regions in the world. Parent shall have no
obligation to enter into any agreement for the Commercialization of the CVR
Product that is not a CVR Commercial Agreement or to commit the use, in
connection with its activities under this Section 4.3(a), of more than the
budgeted FTE(s) specified for such activities in the Budget.

(b)    Parent has no obligation to support Finder after September 30, 2021. If a
CVR Commercial Agreement is not mutually agreed, duly executed, and delivered
prior September 30, 2021, Parent may terminate, in its sole discretion and upon
written notice to the Rights Agent, this Agreement without liability whereupon
Parent shall use commercially reasonable efforts to promptly notify the Holders
in writing, and Parent shall be relieved of any and all obligations contained
herein (other than obligations that expressly survive the termination of this
Agreement).

(c)    Notwithstanding anything contained herein to the contrary, Parent shall
not, and shall not permit its Affiliates to: (i) amend any CVR Commercial
Agreement, or waive any right thereunder if such amendment or waiver materially
and adversely affects the rights of the Holders to receive the CVR Payment
hereunder, unless the Acting Holders consent to each such amendment or waiver,
which shall not be unreasonably withheld, delayed, or conditioned; (ii) assign
any CVR Commercial Agreement without the consent of the Acting Holders, which
shall not be unreasonably withheld, delayed, or conditioned, unless such
assignee agrees to assume all obligations under, and agrees to be bound in
writing to the terms of, the CVR Commercial Agreement and this Agreement; or
(iii) intentionally take any action for the principal purpose of reducing the
amount of CVR Payment payable under this Agreement; provided, however, that
Parent shall have no obligation to enforce the terms of the CVR Commercial
Agreement against Partner or take any legal action against Partner in the event
of an actual or alleged breach by Partner of the CVR Commercial Agreement.

(d)    Prior to December 31, 2021 (the “Outside Date”), Parent shall not, and
shall not permit its Affiliates to, grant, assign, transfer or otherwise convey
any rights (including any option to obtain rights) to any Third Party to
research, develop or Commercialize the CVR Product without obtaining the prior
written consent of the Acting Holders, other than to (i) contract research,
contract manufacturing and similar service providers engaged to perform services
on Parent or its Affiliate’s behalf, (ii) a Partner pursuant to a CVR Commercial
Agreement, or (iii) an Acquiror (as defined below) in connection with an
Acquisition (as defined below).

(e)    Parent shall promptly notify the Rights Agent and shall use commercially
reasonable efforts to notify the Holders in writing of the execution of any CVR
Commercial Agreement together with the latest date upon which Parent or any of
its Affiliates is eligible to receive Gross Consideration under such CVR
Commercial Agreement to the extent known. The Rights Agent may rely on such
notice in carrying out its duties under this Agreement and shall not be deemed
to have any knowledge of any CVR Commercial Agreement or whether Parent or any
of its Affiliates is eligible to receive Gross Consideration under such CVR
Commercial Agreement, unless and until it shall have received such notice.

 

- 16 -



--------------------------------------------------------------------------------

4.4    Books and Records. Parent shall, and shall cause its Affiliates to, keep
true, complete and accurate records in sufficient detail to support the
applicable Payment Amount payable hereunder in accordance with the terms
specified in this Agreement.

4.5    Audits. Until the expiration or termination of this Agreement and for a
period of one (1) year thereafter, Parent shall keep complete and accurate
records in sufficient detail to support the accuracy of the payments due
hereunder. The Acting Holders shall have the right to cause an independent
internationally recognized accounting firm reasonably acceptable to Parent to
audit such records for the sole purpose of confirming payments for a period
covering not more than the preceding three (3) years. Parent may require such
accounting firm to execute a reasonable confidentiality agreement with Parent
prior to commencing the audit. The accounting firm shall disclose to the Acting
Holders only whether the reports are correct or not and the specific details
concerning any discrepancies. No other information shall be shared. Such audits
may be conducted during normal business hours upon reasonable prior written
notice to Parent, but no more than frequently than once per year. No accounting
period of Parent shall be subject to audit more than one time hereunder unless
after an accounting period has been audited by the Acting Holders, Parent
restates its financial results for such accounting period, in which event the
Acting Holders may conduct a second audit of such accounting period in
accordance with this Section 4.5. Adjustments (including remittances of
underpayments or overpayments disclosed by such audit) shall be made by the
Parties to reflect the results of such audit, which adjustments shall be paid
promptly following receipt of an invoice therefor. The Acting Holders causing
such audit shall bear the full cost and expense of such audit unless such audit
discloses an underpayment by Parent of twenty percent (20%) or more of the
Payment Amount due under this Agreement, in which case Parent shall bear the
full cost and expense of such audit.

5.    OTHER PROVISIONS OF GENERAL APPLICATION.

5.1    Notices to Rights Agent, Parent. All requests, notices or other
communications required or permitted to be given to the Parties hereto shall be
given in writing, shall expressly reference the section(s) of this Agreement to
which they pertain, and shall be delivered to the other Party, effective on
receipt, at the appropriate address as set forth below or to such other
addresses as may be designated in writing by the Parties from time to time
during the term of this Agreement:

If to the Rights Agent, to it at:

Computershare Trust Company, N.A.

Computershare Inc.

150 Royall Street

Canton, MA 02021

Attn: Corporate Actions

With a copy to:

Computershare Trust Company, N.A.

Computershare Inc.

150 Royall Street

Canton, MA 02021

Attn: Legal Department

 

- 17 -



--------------------------------------------------------------------------------

If to Parent, to it at:

resTORbio, Inc.

500 Boylston Street, 13th Floor

Boston, Massachusetts 02116

Attn: Chen Schor, Chief Executive Officer

Email: cschor@restorbio.com

With copies to:

Goodwin Procter LLP

100 Northern Avenue Boston, Massachusetts 02210

Attn: Mitchel S. Bloom, Danielle M. Lauzon, Andrew H. Goodman

Email: mbloom@goodwinlaw.com, dlauzon@goodwinlaw.com,

agoodman@goodwinlaw.com

Morrison & Foerster LLP

12531 High Bluff Drive, Suite 100

San Diego, California 92130

Attention: James M. Krenn and John A. de Groot

Email: JKrenn@mofo.com, jdegroot@mofo.com

The Rights Agent or Parent may specify a different address or electronic mail
address by giving notice in accordance with this Section 5.1.

5.2    Notice to Holders. Where this Agreement provides for notice to Holders,
such notice will be sufficiently given (unless otherwise herein expressly
provided) if in writing and mailed first-class postage prepaid, or sent by
email, to each Holder affected by such event, at the Holder’s address as it
appears in the CVR Register, not later than the latest date, and not earlier
than the earliest date, if any, prescribed for the giving of such notice. In any
case where notice to Holders is given by mail, neither the failure to mail such
notice, nor any defect in any notice so mailed, to any particular Holder will
affect the sufficiency of such notice with respect to other Holders.

5.3    Parent Successors and Assigns; Merger of Rights Agent.

(a)    Parent may not assign this Agreement without the prior written consent of
the Acting Holders, provided that (i) Parent may assign, in its sole discretion
and without the consent of any other Party, any or all of its rights, interests
and obligations hereunder to one or more Affiliates of Parent (each, an
“Assignee”) provided that the Assignee agrees to assume and be bound by all of
the terms of this Agreement, and (ii) Parent may assign this Agreement in its
entirety without the consent of any other Party to its successor in interest in
connection with the sale of all or substantially all of its assets or of its
stock, or in connection with a merger, acquisition or similar transaction (such
successor in interest, the “Acquiror”, and such transaction, the “Acquisition”).
This Agreement will be binding upon, inure to the benefit of and be enforceable

 

- 18 -



--------------------------------------------------------------------------------

by Parent’s successors, acquirers and each Assignee. Each reference to “Parent”
in this Agreement shall be deemed to include Parent’s successors, acquirers and
all Assignees. Each of Parent’s successors, acquirers and assigns shall
expressly assume by an instrument supplemental hereto, executed and delivered to
the Rights Agent, the due and punctual payment of the CVR Payments and the due
and punctual performance and observance of all of the covenants and obligations
of this Agreement to be performed or observed by Parent.

(b)    The Rights Agent may not assign this Agreement without the prior written
consent of Parent, provided that the Rights Agent may assign this Agreement in
its entirety without the consent of any other Parties to its successor in
interest in connection with the sale of all or substantially all of its assets
or of its stock, or in connection with a merger, acquisition or similar
transaction. Any Person into which the Rights Agent or any successor Rights
Agent may be merged or with which it may be consolidated, or any Person
resulting from any merger or consolidation to which the Rights Agent or any
successor Rights Agent shall be a party, or any Person succeeding to the stock
transfer or other shareholder services business of the Rights Agent or any
successor Rights Agent, shall be the successor to the Rights Agent under this
Agreement without the execution or filing of any paper or any further act on the
part of any of the Parties hereto, provided that such Person would be eligible
for appointment as a successor Rights Agent under the provisions of the
Agreement. The purchase of all or substantially all of the Rights Agent’s assets
employed in the performance of transfer agent activities shall be deemed a
merger or consolidation for purposes of this Section 5.3(b).

5.4    Benefits of Agreement. Nothing in this Agreement, express or implied,
will give to any Person (other than the Rights Agent, Parent, Parent’s
successors and assignees, and the Holders) any benefit or any legal or equitable
right, remedy or claim under this Agreement or under any covenant or provision
herein contained, all such covenants and provisions being for the sole benefit
of the Rights Agent, Parent, Parent’s successors and assignees, and the Holders.
The rights of Holders are limited to those expressly provided in this Agreement
and the Merger Agreement. To the extent valid and binding under applicable law,
all decisions of Acting Holders shall be final and binding on all Holders as if
expressly confirmed and ratified by such Holders. Except for the rights of the
Rights Agent set forth herein, the Acting Holders will have the sole right, on
behalf of all Holders, by virtue of or under any provision of this Agreement, to
(i) institute any action or proceeding at law or in equity with respect to this
Agreement, (ii) negotiate and settle any dispute that arises under this
Agreement after the Effective Time, (iii) confirm the satisfaction of Parent’s
obligations under this Agreement and (iv) negotiate and settle matters with
respect to the amounts to be paid to the Holders pursuant to this Agreement. For
the avoidance of doubt, no individual Holder or other group of Holders (other
than the Acting Holders) will be entitled to exercise such rights listed in the
preceding sentence. Any recovery in connection with any action instituted by the
Acting Holders shall be for the proportionate benefit of all the Holders. Each
Holder agrees that such Holder shall not challenge or contest any action,
inaction, determination or decision of the Acting Holders or the authority or
power of the Acting Holders and shall not threaten, bring, commence, institute,
maintain, prosecute or voluntarily aid any action, which challenges the validity
of or seeks to enjoin the operation of any provision of this Agreement,
including, without limitation, the provisions related to the authority of the
Acting Holders to act on behalf of such Holder and all Holders as set forth in
this Agreement (including, without limitation, with respect to any conflict any
such Holder may have). Parent and the Rights Agent shall be entitled to rely
upon, without independent investigation, any act, notice, instruction or

 

- 19 -



--------------------------------------------------------------------------------

communication from the Acting Holders and any document executed by the Acting
Holders on behalf of any Holder and shall incur no liability in connection with
any action or inaction taken or omitted to be taken in reliance thereon.

5.5    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the economic, business and other purposes of such invalid or
unenforceable provision; provided, however, that if such excluded provision
shall affect the rights, immunities, liabilities, duties or obligations of the
Rights Agent, the Rights Agent shall be entitled to resign immediately upon
written notice to Parent.

5.6    Counterparts and Signature. This Agreement may be executed in two or more
counterparts (including by electronic scan delivered by electronic mail), each
of which shall be deemed an original but all of which together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties hereto and delivered to the
other Party, it being understood that the Parties need not sign the same
counterpart.

5.7    Termination. Unless otherwise terminated earlier in accordance with this
termination rights set forth in this Agreement, this Agreement will expire and
be of no force or effect, the Parties hereto will have no liability hereunder
(other than with respect to monies due and owing by Parent to Rights Agent or
any other rights of the Rights Agent which expressly survive the termination of
this Agreement), and no additional payments will be required to be made, upon
the expiration or termination of the CVR Term; provided that the following
provisions shall survive any termination or expiration of this Agreement and
shall remain fully effective and enforceable thereafter: Section 2.4(e),
Section 3.2, Section 4.3(c) (clause (iii) only), Section 4.3(d) (until the
Outside Date) and Section 4.5 (for the one (1) year period specified therein).

5.8    Entire Agreement. Notwithstanding the reference to any other agreement
hereunder, this Agreement contains the entire understanding of the Parties
hereto and thereto with reference to the transactions and matters contemplated
hereby and thereby and supersedes all prior agreements, written or oral, among
the Parties with respect hereto and thereto. If and to the extent that any
provision of this Agreement is inconsistent or conflicts with the Merger
Agreement, this Agreement will govern and control.

5.9    Applicable Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws. In any action or proceeding between the Parties arising out of or relating
to this Agreement, each Party: (a) irrevocably and unconditionally consents and
submits to the exclusive jurisdiction and venue of the Court of Chancery of the
State of Delaware or, to the extent such court does not have subject matter
jurisdiction, the United States District Court for the District of Delaware or,
to the extent that neither of the foregoing courts has jurisdiction, the
Superior Court of the State of Delaware; (b) agrees that all claims in respect
of such action or proceeding shall be heard and determined exclusively in
accordance with clause (a) of this Section 5.9; (c) waives any objection to
laying venue in any such action or proceeding in

 

- 20 -



--------------------------------------------------------------------------------

such courts; (d) waives any objection that such courts are an inconvenient forum
or do not have jurisdiction over any such Party; and (e) agrees that service of
process upon such Party in any such action or proceeding shall be effective if
notice is given in accordance with Section 5.1 or Section 5.2 of this Agreement.
In any action or proceeding between or among the Parties arising out of relating
to this Agreement, each Party irrevocably and unconditionally waives the right
to trial by jury.

5.10    Amendments. No amendment, modification or waiver of any provision of
this Agreement shall be effective unless in writing and signed by duly
authorized signatories of Parent and the Rights Agent; provided, however, that
Parent and the Rights Agent may (without the consent of any other Person) amend
this Agreement: (a) as may be necessary or appropriate to ensure that the CVRs
are not subject to registration under the Securities Act, the Exchange Act or
any applicable state securities or “blue sky” laws; (b) to evidence the
succession of another Person to Parent and the assumption by such successor of
the covenants of Parent herein; (c) to evidence the succession of another Person
as a successor Rights Agent and the assumption by such successor of the
covenants and obligations of the Rights Agent herein; (d) to cure any ambiguity,
to correct or supplement any provision herein that may be defective or
inconsistent with any other provision herein, or to make any other provisions
with respect to matters or questions arising under this Agreement; provided
that, in each case, such provisions do not adversely affect the interests of the
Holders; or (e) any other amendments hereto for the purpose of adding,
eliminating or changing any provisions of this Agreement, unless such addition,
elimination or change is adverse to the interests of the Holders. Promptly after
the execution by Parent and the Rights Agent of any amendment pursuant to
subsections (a)-(e) of this Section 5.10, Parent will (or will cause the Rights
Agent to) use commercially reasonable efforts to notify the Holders in general
terms of the substance of such amendment in accordance with Section 5.2. The
failure to deliver such notice, or any defect in such notice, shall not impair
or affect the validity of such amendment to this Agreement. Upon the execution
of any amendment under this Section 5.10, this Agreement will be modified in
accordance therewith, such amendment will form a part of this Agreement for all
purposes and each party and every Holder will be bound thereby. In executing any
amendment permitted by this Section 5.10, the Rights Agent will be entitled to
receive, and will incur no liability in relying upon, an opinion of counsel of
Parent stating that the execution of such amendment is authorized or permitted
by this Agreement. The Rights Agent may, but is not obligated to, enter into any
such amendment that adversely affects the Rights Agent’s own rights, privileges,
covenants or duties under this Agreement or otherwise. No supplement or
amendment to this Agreement shall be effective unless duly executed by the
Rights Agent.

5.11    Funds. All funds received by the Rights Agent under this Agreement that
are to be distributed or applied by the Rights Agent in the performance of
services hereunder (the “Funds”) shall be held by the Rights Agent as agent for
Parent and deposited in one or more bank accounts to be maintained by the Rights
Agent in its name as agent for Parent.    Until paid pursuant to the terms of
this Agreement, the Rights Agent will hold the Funds through such accounts in:
deposit accounts of commercial banks with Tier 1 capital exceeding $1 billion or
with an average rating above investment grade by S&P (LT Local Issuer Credit
Rating), Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT Issuer Default
Rating) (each as reported by Bloomberg Finance L.P.). The Rights Agent shall
have no responsibility or liability for any diminution of the Funds that may
result from any deposit made by the Rights Agent in accordance with this
paragraph, including any losses resulting from a default by any bank, financial
institution or other Third Party. The

 

- 21 -



--------------------------------------------------------------------------------

Rights Agent may from time to time receive interest, dividends or other earnings
in connection with such deposits. The Rights Agent shall not be obligated to pay
such interest, dividends or earnings to Parent, any Holder or any other party.

5.12    Further Assurances. Each Party agrees that it will perform, execute,
acknowledge and deliver or cause to be performed, executed, acknowledged and
delivered all such further and other acts, instruments and assurances as may
reasonably be necessary to effectuate the provisions of this Agreement.

5.13    Rules of Construction. Except as otherwise explicitly specified to the
contrary, (a) references to a Section means a Section of this Agreement unless
another agreement is specified, (b) the word “including” (in its various forms)
means “including without limitation,” (c) references to a particular statute or
regulation include all rules and regulations thereunder and any successor
statute, rules or regulation, in each case as amended or otherwise modified from
time to time, (d) words in the singular or plural form include the plural and
singular form, respectively, (e) references to a particular Person include such
Person’s successors and assigns to the extent not prohibited by this Agreement
and (f) all references to dollars or “$” refer to United States dollars.

5.14    Force Majeure. Notwithstanding anything to the contrary contained
herein, neither of the Rights Agent or Parent will be liable for any delays or
failures in performance resulting from acts beyond its reasonable control
including acts of God, pandemics (including COVID-19), terrorist acts, shortage
of supply, breakdowns or malfunctions, interruptions or malfunctions of computer
facilities, or loss of data due to power failures or mechanical difficulties
with information storage or retrieval systems, labor difficulties, war or civil
unrest.

{Remainder of page intentionally left blank}

 

- 22 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Contingent Value Rights
Agreement to be executed on its behalf by its duly authorized officers, as of
the day and year first above written.

 

RESTORBIO, INC.

By:  

/s/ Chen Schor

Name:  

Chen Schor

Title:  

Chief Executive Officer

COMPUTERSHARE TRUST COMPANY, N.A.

and COMPUTERSHARE INC.,

On behalf of both entities

By:  

/s/ Collin Ekeogu

Name:  

Collin Ekeogu

Title:  

Manager, Corporate Actions



--------------------------------------------------------------------------------

Exhibit A

Budget

(Attached).

 

- 24 -



--------------------------------------------------------------------------------

Exhibit B

Planned Protocol

(Attached).

 

- 25 -